F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                       June 4, 2007
                                     TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                       Clerk of Court

LARRY W HITE,

           Petitioner-A ppellant,
v.                                                          No. 07-1093
                                                     (D.C. No. 06-cv-1901-ZLW )
LO U A . HESSE, Supt. C CF; JO E                             (D . Colo.)
ORTIZ, Executive Director, CDOC; and
JOHN W . SU THERS, Attorney General
of the State of Colorado,

           Respondents-Appellees.

------------------------------------------------

LARRY W HITE,
                                                            No. 07-1029
           Petitioner-A ppellant,                    (D.C. No. 06-cv-1194-WYD)
v.                                                            (D. Colo.)

M ARK M CKINNA, Supt. F.C.F. and
JOHN W . SU THERS, Attorney General
of the State of Colorado,

           Respondents-Appellees.


                               OR DER AND JUDGM ENT *




       *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).
This case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before LUC ER O, HA RTZ, and GORSUCH, Circuit Judges.


      Larry W hite, a state prisoner incarcerated in Colorado, has litigated at least

six previous federal habeas petitions before adding these two. M r. W hite’s latest

filings pursuant to 28 U.S.C. § 2241 complain about alleged unfairness in his

parole proceedings. But even construing his petitions with the generosity due pro

se matters, the two separate district courts assessing them noted that they merely

repeat allegations contained, or make arguments that could have been brought, in

M r. W hite’s many previous petitions. Accordingly, both district courts dismissed

M r. W hite’s latest filings pursuant to 28 U.S.C. § 2244. Both courts also warned

M r. W hite that any future repetitive filings will result in the imposition of

sanctions; denied M r. W hite’s applications for leave to pursue appeals in form a

pauperis, on the basis that his proposed appeals presented no reasoned argument

in law or fact; and declined to issue M r. W hite certificates of appealability

(“COA”).

      Our independent review of M r. W hite’s proposed appellate filings confirms

the appropriateness of each of these dispositions. Accordingly, we deny M r.

W hite’s requests for a COA, deny his requests to proceed in form a pauperis, deny

his outstanding motions in this case, dismiss his appeals, and add our voice to

those of the district courts in warning M r. W hite that future repetitive or abusive




                                           -2-
filings in this court may be met by appropriate sanctions. See Andrews v. Heaton,

483 F.3d 1070, 1077-78 (10th Cir. 2007). So ordered.



                                      ENTERED FOR THE COURT



                                      Neil M . Gorsuch
                                      Circuit Judge




                                        -3-